The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 07/29/2022, is acknowledged. Applicant's amendment of claims 1, 2, 5, 8, 21 and 28 filed in “Claims” filed on 07/29/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1-8 and 21-32 pending for prosecution.
Reason for Allowances
Claims 1-8 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of third sources/drains and a plurality of third gate structures alternately arranged in a third row; a first resistor disposed between the first row and the second row, wherein one of the plurality of first sources/drains is electrically connected to a first one of the plurality of second sources/drains by the first resistor, and the first resistor comprises two opposite ends respectively directly coupled to the one of the plurality of first source/drains and the first one of the plurality of second source/drains; and a second resistor disposed between the second row and the third row, wherein a second one of the plurality of second sources/drains is electrically connected to a first one of the plurality of third sources/drains by the second resistor”, as recited in Claim 1, in combination with the remaining limitations of the claim.	
Claims 2-8, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 21: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “first source/drains and a first gate structure alternately arranged in a first row being arranged on a first fin structure; second source/drains and a second gate structure alternately arranged in a second row being arranged on a second fin structure adjacent to the first fin structure; third source/drains and a third gate structure alternately arranged in a third row; a first resistor between the first row and the second row, wherein a first one of the first source/drains is electrically connected to a first one of the second source/drains using the first resistor; and a second resistor disposed between the second row and the third row, wherein a second one of the second source/drains is electrically connected to a first one of the third source/drains using the second resistor”, as recited in Claim 21, in combination with the remaining limitations of the claim.
     Claims 22-27, are allowed as they inherit the allowable subject matter from claim 21.

Regarding Claim 28: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of second sources/drains and a second gate structure alternately arranged in a second row; a plurality of third sources/drains and a third gate structure alternately arranged in a third row; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/112,136Docket No.: 2519-0584PUS1 Reply dated July 29, 2022Page 6 of 12 Reply to Office Action of May 11, 2022 a first resistor electrically connecting a first one of the plurality of first sources/drains to a first one of the plurality of second sources/drains; and a second resistor electrically connecting a second one of the plurality of second sources/drains to a first one of the plurality of third sources/drains, wherein the second resistor comprises two opposite ends respectively directly coupled to the second one of the plurality of second source/drains and the first one of the plurality of third source/drains”, as recited in Claim 28, in combination with the remaining limitations of the claim.
Claims 29-31, are allowed as those inherit the allowable subject matter from claim 28.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Burns (US 6445325 B1; hereinafter Burns) 
Imajo et al. (US 20180182341 A1; hereinafter Imajo) 
Baldwin et al. (US 20170030948 A1; hereinafter Baldwin) 
Gottapu et al. (US 10496122 B1; hereinafter Gottapu) 
Prior Art Burns teaches electrical circuits (C1 L11-12), wherein (Fig. 1+; C3 L31+) a series network of impedance components comprising at least one resistor, the series network being divided into segments of n resistors, where n is a positive integer; a plurality of nodes associated with digital input words connecting adjacent impedance components; a tap coupled to an associated node of the plurality of nodes and operative to one of source and sink electrical current relative to the associated node; a switching system operative to couple a selected one of the nodes to an output according to a digital input word, and a plurality of taps each coupled to an associated breakpoint node that interconnects an adjacent pair of resistor segments so as to one of source and sink electrical current relative to the breakpoint node to which the tap is coupled; the tap further comprising at least one resistor connected between the associated node and a reference voltage so as to source or sink a desired amount of current relative to the associated node; the series network being connected between first and second reference voltages, the tap further comprising at least one resistor connected between the associated node and one of the first and second reference voltages. A digital to analog converter, comprising: a resistor string comprising a plurality of resistors connected in series between first and second reference voltages, the resistor string including nodes between adjacent of the plurality of resistors associated with digital input words; at least one resistive tap coupled to at least one associated node of the resistor string and to a third reference voltage so as to provide a desired breakpoint voltage at the at least one associated node; and at least one multiplexer operative to couple a selected node of the resistor string to an output based on a value of a digital input word But, Prior Art Burns does not expressly teach a plurality of third sources/drains and a plurality of third gate structures alternately arranged in a third row; a first resistor disposed between the first row and the second row, wherein one of the plurality of first sources/drains is electrically connected to a first one of the plurality of second sources/drains by the first resistor, and the first resistor comprises two opposite ends respectively directly coupled to the one of the plurality of first source/drains and the first one of the plurality of second source/drains; and a second resistor disposed between the second row and the third row, wherein a second one of the plurality of second sources/drains is electrically connected to a first one of the plurality of third sources/drains by the second resistor (claim 1); or first source/drains and a first gate structure alternately arranged in a first row being arranged on a first fin structure; second source/drains and a second gate structure alternately arranged in a second row being arranged on a second fin structure adjacent to the first fin structure; third source/drains and a third gate structure alternately arranged in a third row; a first resistor between the first row and the second row, wherein a first one of the first source/drains is electrically connected to a first one of the second source/drains using the first resistor; and a second resistor disposed between the second row and the third row, wherein a second one of the second source/drains is electrically connected to a first one of the third source/drains using the second resistor (claim 21); or a plurality of second sources/drains and a second gate structure alternately arranged in a second row; a plurality of third sources/drains and a third gate structure alternately arranged in a third row; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/112,136Docket No.: 2519-0584PUS1 Reply dated July 29, 2022Page 6 of 12 Reply to Office Action of May 11, 2022 a first resistor electrically connecting a first one of the plurality of first sources/drains to a first one of the plurality of second sources/drains; and a second resistor electrically connecting a second one of the plurality of second sources/drains to a first one of the plurality of third sources/drains, wherein the second resistor comprises two opposite ends respectively directly coupled to the second one of the plurality of second source/drains and the first one of the plurality of third source/drains (claim 28).
Prior Art Imajo teaches a drive circuit includes an output circuit provided in a display panel to output a gate-on voltage and a gate-off voltage to a plurality of gate lines. The plurality of gate lines include first to sixth gate lines sequentially disposed in a scanning direction. A first transistor is put into an on state to electrically connect the first gate line and the third gate line, a second transistor is put into the on state to electrically connect the second gate line and the fourth gate line, the third transistor is put into the on state to electrically connect the third gate line and the fifth gate line, and the fourth transistor is put into the on state to electrically connect the fourth gate line and the sixth gate line, after the output circuit outputs the gate-on voltage to the first to fourth gate line ([Abstract]), wherein (Fig. 1+; [0061+])  a first output circuit that outputs a gate-on voltage and a gate-off voltage to a first gate line; a second output circuit that outputs the gate-on voltage and the gate-off voltage to a second gate line disposed in a scanning direction with respect to the first gate line; a first transistor in which one of conductive electrodes is electrically connected to the first gate line; a second transistor in which one of conductive electrodes is electrically connected to the second gate line; and a connection wiring in which another conductive electrode of the first transistor and another conductive electrode of the second transistor are electrically connected to each other, wherein the first transistor and the second transistor are put into an on state to electrically connect the first gate line and the second gate line through the connection wiring after the first output circuit outputs the gate-on voltage to the first gate line; wherein the connection wiring includes a first connection wiring and a second connection wiring, the other conductive electrode of the first transistor is electrically connected to the first connection wiring, the other conductive electrode of the second transistor is electrically connected to the second connection wiring, and the first connection wiring and the second connection wiring are electrically connected to each other through a resistor;  wherein the other conductive electrodes of a plurality of the first transistors are connected to the one first connection wiring, the other conductive electrodes of a plurality of the second transistors are connected to the one second connection wiring, and the resistor is disposed between the first connection wiring and the second connection wiring. But, Prior Art Imajo does not expressly teach a plurality of third sources/drains and a plurality of third gate structures alternately arranged in a third row; a first resistor disposed between the first row and the second row, wherein one of the plurality of first sources/drains is electrically connected to a first one of the plurality of second sources/drains by the first resistor, and the first resistor comprises two opposite ends respectively directly coupled to the one of the plurality of first source/drains and the first one of the plurality of second source/drains; and a second resistor disposed between the second row and the third row, wherein a second one of the plurality of second sources/drains is electrically connected to a first one of the plurality of third sources/drains by the second resistor (claim 1); or first source/drains and a first gate structure alternately arranged in a first row being arranged on a first fin structure; second source/drains and a second gate structure alternately arranged in a second row being arranged on a second fin structure adjacent to the first fin structure; third source/drains and a third gate structure alternately arranged in a third row; a first resistor between the first row and the second row, wherein a first one of the first source/drains is electrically connected to a first one of the second source/drains using the first resistor; and a second resistor disposed between the second row and the third row, wherein a second one of the second source/drains is electrically connected to a first one of the third source/drains using the second resistor (claim 21); or a plurality of second sources/drains and a second gate structure alternately arranged in a second row; a plurality of third sources/drains and a third gate structure alternately arranged in a third row; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/112,136Docket No.: 2519-0584PUS1 Reply dated July 29, 2022Page 6 of 12 Reply to Office Action of May 11, 2022 a first resistor electrically connecting a first one of the plurality of first sources/drains to a first one of the plurality of second sources/drains; and a second resistor electrically connecting a second one of the plurality of second sources/drains to a first one of the plurality of third sources/drains, wherein the second resistor comprises two opposite ends respectively directly coupled to the second one of the plurality of second source/drains and the first one of the plurality of third source/drains (claim 28).
Prior Art Baldwin teaches power metal oxide semiconductor field effect transistors (MOSFETs) and methods for operating power MOSFETs, and, in particular, circuitry and methods to accurately sense current in vertically oriented power MOSFETs formed in a common substrate ([0002]), wherein (Fig. 1A+; [0018+]) a first channel area having a first FET of a first conductivity type formed in a semiconductor substrate, the first FET having at least one source, at least one gate and a drain, the semiconductor substrate providing a contact to the drain; a second channel area having a second FET of the first conductivity type formed in the semiconductor substrate and the second FET having at least one source, at least one gate and a drain, the semiconductor substrate providing a contact to the drain of the second FET; a pilot FET formed in the first channel area having a drain coupled to the drain of the first FET, a gate coupled to the gate of the first FET, and a source; an op amp having an output, an inverting input and a non-inverting input; a first summing node coupled to the inverting input of the op amp and coupled to the source of the pilot FET and to the drain of the second FET; a second summing node coupled to the non-inverting input of the op amp and coupled to the source of the first FET and to the drain of the first FET; and a third FET having a conductivity opposite the first and second FETs, and having a gate coupled to the output of the op amp, a source coupled to the source of the pilot FET, and a drain coupled to a current sensing output terminal; further including: a first resistor having a first terminal coupled to the drain of the second FET and a second terminal coupled to the first summing node; a second resistor having a first terminal coupled to the source of the pilot FET and a second terminal coupled to the first summing node; a third resistor having a first terminal coupled to the drain of the first FET and a second terminal coupled to the second summing node; and a fourth resistor having a first terminal coupled to the source of the first FET and a second terminal coupled to the second summing node; in which: the source of the pilot FET is coupled to the drain of the third FET by a first transistor; the second terminal of the first resistor is coupled to the first summing node through a second transistor; the first summing node is coupled to the inverting input of the op amp through a third transistor; the second terminal of the second resistor is coupled to the first summing node; the second terminal of the third transistor is coupled to the second summing node through a fourth transistor; the second terminal of the fourth resistor is coupled to the second summing node; the second summing node is coupled to the non-inverting input of the op amp by a fifth transistor; and the first, second, third, fourth and fifth transistors each have a gate terminal selectively coupled to enable a current through the pilot FET to flow through the third FET. But, Prior Art Baldwin does not expressly teach a plurality of third sources/drains and a plurality of third gate structures alternately arranged in a third row; a first resistor disposed between the first row and the second row, wherein one of the plurality of first sources/drains is electrically connected to a first one of the plurality of second sources/drains by the first resistor, and the first resistor comprises two opposite ends respectively directly coupled to the one of the plurality of first source/drains and the first one of the plurality of second source/drains; and a second resistor disposed between the second row and the third row, wherein a second one of the plurality of second sources/drains is electrically connected to a first one of the plurality of third sources/drains by the second resistor (claim 1); or first source/drains and a first gate structure alternately arranged in a first row being arranged on a first fin structure; second source/drains and a second gate structure alternately arranged in a second row being arranged on a second fin structure adjacent to the first fin structure; third source/drains and a third gate structure alternately arranged in a third row; a first resistor between the first row and the second row, wherein a first one of the first source/drains is electrically connected to a first one of the second source/drains using the first resistor; and a second resistor disposed between the second row and the third row, wherein a second one of the second source/drains is electrically connected to a first one of the third source/drains using the second resistor (claim 21); or a plurality of second sources/drains and a second gate structure alternately arranged in a second row; a plurality of third sources/drains and a third gate structure alternately arranged in a third row; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/112,136Docket No.: 2519-0584PUS1 Reply dated July 29, 2022Page 6 of 12 Reply to Office Action of May 11, 2022 a first resistor electrically connecting a first one of the plurality of first sources/drains to a first one of the plurality of second sources/drains; and a second resistor electrically connecting a second one of the plurality of second sources/drains to a first one of the plurality of third sources/drains, wherein the second resistor comprises two opposite ends respectively directly coupled to the second one of the plurality of second source/drains and the first one of the plurality of third source/drains (claim 28).
Prior Art Gottapu teaches an  integrated circuit includes an output driver circuit configured to provide a first voltage at an output terminal. The output driver circuit includes a transistor having a first current electrode coupled at a voltage supply terminal and a second current electrode coupled at the output terminal, and a resistor having a first terminal coupled at the output terminal and a second terminal coupled at a first node ([Abstract]), wherein (Fig. 1+; C2 L18+) an output driver circuit configured to provide a first voltage at a first output terminal, the output driver circuit comprising: a first transistor having a first current electrode coupled at a first voltage supply terminal and a second current electrode coupled at the first output terminal; a first resistor having a first terminal coupled at the first output terminal and a second terminal coupled at a first node; and a first BJT having a first current electrode coupled to a control electrode and a second current electrode coupled at a second voltage supply terminal; an amplifier circuit coupled to the output driver circuit, the amplifier circuit configured to generate a PTAT current in the first circuit branch of the output driver circuit coupled at the first node, the amplifier circuit comprising: a current mirror comprising a first current branch and a second current branch; a second BJT having a first current electrode coupled at the first current branch of the current mirror; a third BJT having a first current electrode coupled at the second current branch of the current mirror and a second current electrode coupled to a second current electrode of the second BJT; and a fourth BJT having a first current electrode coupled to the second current electrodes of the second BJT and the third BJT, and a second current electrode coupled at the second voltage supply terminal, the first BJT configured to form a current mirror with the fourth BJT; and a CTAT circuit configured to generate a CTAT current in a second circuit branch coupled at the first node. But, Prior Art Gottapu does not expressly teach a plurality of third sources/drains and a plurality of third gate structures alternately arranged in a third row; a first resistor disposed between the first row and the second row, wherein one of the plurality of first sources/drains is electrically connected to a first one of the plurality of second sources/drains by the first resistor, and the first resistor comprises two opposite ends respectively directly coupled to the one of the plurality of first source/drains and the first one of the plurality of second source/drains; and a second resistor disposed between the second row and the third row, wherein a second one of the plurality of second sources/drains is electrically connected to a first one of the plurality of third sources/drains by the second resistor (claim 1); or first source/drains and a first gate structure alternately arranged in a first row being arranged on a first fin structure; second source/drains and a second gate structure alternately arranged in a second row being arranged on a second fin structure adjacent to the first fin structure; third source/drains and a third gate structure alternately arranged in a third row; a first resistor between the first row and the second row, wherein a first one of the first source/drains is electrically connected to a first one of the second source/drains using the first resistor; and a second resistor disposed between the second row and the third row, wherein a second one of the second source/drains is electrically connected to a first one of the third source/drains using the second resistor (claim 21); or a plurality of second sources/drains and a second gate structure alternately arranged in a second row; a plurality of third sources/drains and a third gate structure alternately arranged in a third row; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/112,136Docket No.: 2519-0584PUS1 Reply dated July 29, 2022Page 6 of 12 Reply to Office Action of May 11, 2022 a first resistor electrically connecting a first one of the plurality of first sources/drains to a first one of the plurality of second sources/drains; and a second resistor electrically connecting a second one of the plurality of second sources/drains to a first one of the plurality of third sources/drains, wherein the second resistor comprises two opposite ends respectively directly coupled to the second one of the plurality of second source/drains and the first one of the plurality of third source/drains (claim 28).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898